DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2021 has been entered.

Claim Interpretation
The previous 35 U.S.C. 112(f) notification is withdrawn.

Claim Rejections - 35 USC § 112
The previous 112(b) rejection is withdrawn.


Allowable Subject Matter
Claims 12 and 16-19 are allowed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art neither discloses, nor suggests, in combination with the other limitations recited in independent claim 12, a machining module for a device for producing a molded metal body (1) by means of depositing a meltable wire as a starting 
and that at least the fluid supply device (3) is rotatable around an axis of rotation (12) extending perpendicular to the individual, successive layers (1.1) to be produced, 
- wherein the machining module further comprises a drive for rotating the machining module about the axis of rotation (12), and 
- wherein the machining module further comprises a temperature-sensitive camera 
system (8), by means of which a temperature prevailing in an area around the site of 
generation action (7) can be detected spatially resolved, as well as an evaluation and 
control unit (6) being connected to the camera system (8), the fluid supply device (3) 
and the drive for rotating the machining module, said evaluation and control unit (6) 
being set up for the fluid supply device (3) to be controlled based on the temperature 
detected by the camera system (8).
The closest references are Aleshin (US 5,486,676), Veldsman (US 2017/0120398), Cenko (US 2011/0198332), Yang (US 2016/0355902), Jiang (US 2016/0067811), Thielman (US 2003/0024917), Flood (US-20070017912), Scholz (US-4645901), Vogel (US-2799769), but the combination does not disclose the above feature individually or in combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamada (US-5714729), Sperling (US-5473132), Tateno (US-3575568), Jones (US-20160288264), Dietrich (US-20150048553), Sato (US-20060169679), Neidhardt (US-5220149).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942.  The examiner can normally be reached on 5/4/9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GYOUNGHYUN BAE/Examiner, Art Unit 3761          

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761